Exhibit 10.1

 

WARRANT PURCHASE AGREEMENT

 

This Warrant Purchase Agreement, dated as of December 6, 2012 (this
“Agreement”), is made by and between each of The Fairholme Fund (“FAIRX”) and
Fairholme Focused Income Fund (“FOCIX”) (each a “Fund”), and The Howard Hughes
Corporation, a Delaware corporation (the “Company”).

 

RECITALS

 

WHEREAS, upon consummation of the Company’s predecessors’ plan of
reorganization, the Company issued to the Funds in the aggregate 1,916,667
warrants pursuant to a Warrant Agreement, dated as of November 9, 2010, between
the Company and Mellon Investors Services LLC (the “Warrant Agreement”) to
purchase up to an aggregate 1,916,667 shares of the Company’s common stock, par
value $0.01 per share (the “Warrants”);

 

WHEREAS, FAIRX owns 1,896,270 Warrants, and FOCIX owns 20,397 Warrants;

 

WHEREAS, the Company desires to purchase the Warrants from each Fund, and each
Fund desires to sell the Warrants to the Company, upon the terms and subject to
the conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual promises
contained herein and intending to be legally bound hereby, the Company and each
Fund hereby agree as follows:

 

1.              Purchase and Sale of Warrants.  The Company agrees to purchase
the Warrants from each Fund, and each Fund agrees to sell, transfer, assign and
deliver the Warrants to the Company, free and clear of any liens, security
interests, encumbrances, claims, liabilities, restrictions or third party rights
(each, a “Lien”).  The aggregate consideration paid to the Funds by the Company
for the Warrants shall be an amount of cash equal to FIFTY-SEVEN MILLION FIVE
HUNDRED THOUSAND AND TEN AND 00/100 DOLLARS ($57,500,010.00), or $30.00 per
Warrant (the “Cash Consideration”).

 

2.              Closing.  The closing of the purchase and sale of the Warrants
(the “Closing”) shall take place on December 7, 2012 (or on such other date as
the parties shall agree).  At the Closing: (i) each Fund shall deliver to the
Company its warrant certificate evidencing the Warrants duly endorsed in blank
and (ii) the Company shall deliver the Cash Consideration in immediately
available funds by wire transfer to one or more bank accounts designated by each
Fund.

 

3.              Representation, Warranties and Agreements of the Fund.  Each
Fund hereby represents and warrants to and agrees with the Company as follows:

 

1

--------------------------------------------------------------------------------


 

(a)                                 The Fund has full power and authority to
execute and deliver this Agreement and to perform its obligations hereunder;

 

(b)                                 this Agreement has been duly executed and
delivered by the Fund and constitutes the valid and binding agreement of the
Fund enforceable against the Fund in accordance with its terms;

 

(c)                                  the Fund is the sole legal and beneficial
owner of its Warrants.  The Fund holds its Warrants free and clear of any Liens
and, at the Closing, the Fund will transfer and deliver to the Company good and
valid title to its Warrants free and clear of any Lien;

 

(d)                                 no approval, authorization, consent or
filing with any governmental entity having jurisdiction over the Fund is
required by the Fund in connection with the execution, delivery and performance
of this Agreement by the Fund;

 

(e)                                  the execution, delivery and performance of
this Agreement by the Fund does not contravene or conflict with any material
agreement, contract or other instrument, or any law, rule, regulation, order or
decree, binding upon or applicable to the Fund, other than the possible
application of certain provisions of the Warrant Agreement to the transaction,
each of which has been waived by the Company;

 

(f)                                   the Fund is a sophisticated investor, has
performed all due diligence it deems necessary and has not relied on any
representations or other statements made or information provided by the Company
or any of its representatives in connection with the consummation of the
transactions contemplated herein other than as expressly set forth in Section 4
of this Agreement;

 

(g)                                  the Fund is not a party to any contract,
agreement or understanding with any person that would give rise to a valid claim
against the Company for an investment banking fee, commission, finder’s fee or
like payment in connection with the transactions contemplated by this Agreement;
and

 

(h)                                 the Fund: (i) acknowledges that the Company
possesses material non-public information not known to the Fund that could
impact the value of its Warrants and (ii) irrevocably waives any claim that it
may have based on the failure of the Company to disclose such information.

 

4.              Representations, Warranties and Agreements of the Company.  The
Company hereby represents and warrants to and agrees with each Fund as follows:

 

2

--------------------------------------------------------------------------------


 

(a)                                 the Company has full power and authority and
right to execute and deliver this Agreement and to perform its obligations
hereunder;

 

(b)                                 this Agreement has been executed and
delivered by the Company and constitutes the valid and binding agreement of the
Company enforceable against the Company in accordance with its terms;

 

(c)                                  no approval, authorization, consent or
filing is required in connection with the execution,  delivery and performance
of this Agreement by the Company, except filings that may be required under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”);

 

(d)                                 the execution, delivery and performance of
this Agreement by the Company does not contravene or conflict with: (i) the
certificate of incorporation or bylaws of the Company; or (ii) with any material
agreement, contract or other instrument, or any law, rule, regulation, order or
decree, binding upon or applicable to the Company;

 

(e)                                  the Company is a sophisticated investor,
has performed all due diligence it deems necessary and has not relied on any
representations or other statements made on information provided by the Fund or
any of its representatives in connection with the consummation of the
transactions contemplated herein other than as expressly set forth in Section 3
of this Agreement;

 

(f)                                   the Company is not party to any contract,
agreement or understanding with any person that would give rise to a valid claim
against the Fund for an investment banking fee, commission, finder’s fee or like
payment in connection with the transactions contemplated by this Agreement;  and

 

(g)                                  in connection with the Company’s purchase
and the Fund’s sale of the Warrants, the Company hereby irrevocably waives the
application to the Fund and to the purchase and sale of the Warrants of each
provision of the Warrant Agreement that would require an act by either the
Company or the Fund that is not required by or would be inconsistent with this
Agreement.

 

3

--------------------------------------------------------------------------------


 

5.              Miscellaneous.

 

(a)                                 Each Fund and the Company agree to cooperate
with each other in executing and delivering all further documents necessary to
effect the purchase and sale of the Warrants and agree to cooperate with each
other for purposes of effecting the other terms of this Agreement.

 

(b)                                 All representations, warranties, covenants
and obligations on this Agreement will survive the Closing.

 

(c)                                  Any provision of this Agreement may be
amended or waived, if, but only if, such amendment or waiver is in writing and
executed by each Fund and the Company.

 

(d)                                 This Agreement shall be binding upon and
inure to the benefit of each Fund and the Company and their respective
administrators, successors, assigns and legal representatives.

 

(e)                                  This Agreement shall be construed in
accordance in accordance and governed by the laws of the State of New York
applicable to contracts made and to be performed entirely within the State of
New York without regard to conflict of law principles.

 

(f)                                   This Agreement contains the entire
agreement for the parties hereto with respect to the purchase and sale of the
Warrants, and supersedes all prior understanding and agreements of each Fund and
the Company with respect to the subject matter hereof.

 

(g)                                  This Agreement may be executed in
counterparts each of which shall be and original with the same effect as if the
signatures thereto and hereto were upon the same instrument.  No provision of
this Agreement is intended to confer upon any person other than each Fund and
the Company any rights or remedies hereunder.

 

(h)                                 If any term, provision, covenant or
restriction of this Agreement is held by a court of competent jurisdiction or
other authority to be invalid, void or unenforceable, the remainder of the
terms, provisions, covenants and restrictions of this Agreement shall remain in
full force and effect and shall in no way be affected, impaired or invalidated
so long as the economic or legal substance of the transactions contemplated
hereby is not affected in any manner materially adverse to any party.  Upon such
a determination, each Fund and the Company shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the Fund and the
Company as closely as possible in an acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the fullest extent possible.

 

(i)            All communications under this Agreement shall be in writing and
shall be delivered by hand or facsimile or mailed by overnight courier:

 

4

--------------------------------------------------------------------------------


 

(1)         if to the Company, to:

 

The Howard Hughes Corporation

13355 Noel Road, 22nd Floor

Dallas, Texas 75240

Attention: General Counsel

Facsimile: (214) 741-3021

 

(2)         if to either Fund, to

 

c/o Fairholme Capital Management, LLC

4400 Biscayne Boulevard, 9th Floor

Miami, Florida 33137

Attention: Bruce R. Berkowitz

Facsimile: (305) 358-3000

 

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first set forth above.

 

 

THE HOWARD HUGHES CORPORATION

 

 

 

 

 

By:

/s/ David R. Weinreb

 

 

David R. Weinreb

 

 

Chief Executive Officer

 

 

 

 

 

 

 

FAIRHOLME FUNDS, INC.

 

on behalf of its series The Fairholme Fund

 

 

 

 

 

 

 

By:

/s/ Bruce R. Berkowitz

 

 

Name: Bruce R. Berkowitz

 

 

Title: President

 

 

 

 

 

 

 

FAIRHOLME FUNDS, INC.

 

on behalf of its series Fairholme Focused Income Fund

 

 

 

 

 

 

 

By:

/s/ Bruce R. Berkowitz

 

 

Name: Bruce R. Berkowitz

 

 

Title: President

 

 

Signature Page to Warrant Purchase Agreement

 

--------------------------------------------------------------------------------